NO. 07-05-0096-CR

                                     IN THE COURT OF APPEALS

                             FOR THE SEVENTH DISTRICT OF TEXAS

                                                AT AMARILLO

                                                   PANEL D

                                          JUNE 29, 2006
                                 ______________________________

                      LEONARD GONZALES, a/k/a MANUEL GONZALEZ,

                                                                                Appellant

                                                         v.

                                         THE STATE OF TEXAS,

                                                            Appellee
                              _________________________________

                FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

                 NO. 2004-406,411; HON. CECIL G. PURYEAR, PRESIDING
                          _______________________________

                                      Memorandum Opinion
                                _______________________________

Before QUINN, C.J., REAVIS, and CAMPBELL, JJ.

      Leonard Gonzales, a/k/a Manuel Gonzalez (appellant) appeals his conviction for

burglary of a habitation with intent to commit sexual assault. His two issues concern

comments made by the prosecutor during voir dire.                            The comments involved the

punishment to which the appellant could be subjected and the existence of “special

circumstances” warranting an automatic life sentence.1 We affirm the judgment.



      1
          Th e trial court, as opp ose d to the jury, was to asse ss p unishm ent.
      The record discloses that appellant voiced no objection to the trial court about the

comments at issue. Uttering a timely objection was required to preserve his complaint.

See Turner v. State, 805 S.W.2d 423, 431 (Tex. Crim. App. 1991) (requiring a

contemporaneous objection to conduct occurring at voir dire to preserve the complaint for

review); Ross v. State, 154 S.W.3d 804, 807 (Tex. App.–Houston [14th Dist.] 2004, pet.

ref’d) (holding the same). Having failed to object, the complaints were waived.

      Overruling appellant’s two issues, we affirm the judgment of the trial court.



                                                Per Curiam

Do not publish.




                                            2